Appeal from a judgment of the Monroe County Court (Frank E Geraci, Jr., J.), rendered May 23, 2003. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree (seven counts) and attempted robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is reversed on the law, the plea is vacated, those parts of the motion seeking to suppress physical evidence seized from defendant’s vehicle, showup identifications and statements made by defendant to the police are granted and the matter is remitted to Monroe County Court for further proceedings on the indictment.
Same memorandum as in People v McClain (32 AD3d 1261 [2006]).
All concur, Hayes, J, not participating. Present — Gorski, J.P., Martoche, Green, Pine and Hayes, JJ.